Citation Nr: 0920152	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-38 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for fatigue and insomnia, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 
and from January 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2007, the Board remanded the listed issue for further 
development.  The case has since returned to the Board and 
the Board finds that there was substantial compliance with 
the remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In March 2007, the Veteran submitted claims for service 
connection for bilateral flat feet and fibromyalgia; and an 
increase for service-connected skin condition.  These claims 
are referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran's active military service includes service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  

2.  Evidence of record does not support a finding that the 
Veteran has fatigue and/or insomnia resulting from 
undiagnosed illness that was shown during active service or 
currently manifested to a compensable degree; and there is no 
evidence of currently diagnosed disability manifested by 
fatigue and insomnia that is related to active military 
service or events therein.  


CONCLUSION OF LAW

The criteria to establish service connection for fatigue and 
insomnia, to include as due to an undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317, 4.88a, 4.88b, Diagnostic Code 6354 
(2008); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter dated in August 2003 that notified him of the 
evidence necessary to substantiate his claim for service 
connection for fatigue and insomnia.  He was notified of the 
information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  
By letter dated in August 2007, the Veteran was again 
provided notice of the evidence necessary to substantiate his 
claim and of his and VA's responsibilities with regard to 
obtaining evidence.  He was asked to submit any evidence in 
his possession that pertained to his claim.  The Veteran was 
also provided information regarding how VA assigns disability 
ratings and effective dates.  The claim was readjudicated in 
the October 2008 SSOC.  On review, it appears that the SSOC 
was returned to VA.  Notwithstanding, the Veteran requested 
and received a complete copy of his claims file in March 
2009.  As such, the Veteran has received this document.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and various 
service personnel records.  The Veteran was provided VA 
examinations in November 2003 and July 2008.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not, therefore, eligible 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 
(2006); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

Additionally, service connection can be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317(a)(1) 
(2008).  Effective on March 1, 2002.  Essentially, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and included an expanded definition of 
"qualifying chronic disability".  See 38 C.F.R. § 3.317 
(2002, 2008).  

Under the regulations currently in effect, a "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2) 
(2008).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3), (4) (2008).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).  

Compensation shall not be paid under these provisions if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Information in the claims file shows the Veteran served in 
the Southwest Asia Theater during the applicable time period 
and as such, is a "Persian Gulf veteran."  See 38 C.F.R. § 
3.317(d) (2008).

The Veteran contends that he currently has insomnia and 
fatigue related to his military service.  In August 2005, the 
Veteran's representative noted that the Veteran has had 
complaints of insomnia and fatigue since discharge and that 
he continues to have problems and considers these issues to 
be chronic.  In the February 2009 post-remand brief, the 
Veteran's representative argued that the objective findings 
and the Veteran's subjective complaints support a grant of 
service connection due to undiagnosed illness.  

Service treatment records do not show treatment for insomnia 
or fatigue.  On reports of medical history completed in June 
1986, June 1991, June 1995, September 1999, and July 2001, 
the Veteran denied having or having had frequent trouble 
sleeping.  

On general medical examination in December 1992, no 
complaints of insomnia or fatigue were noted.  

The claims file contains a Persian Gulf Registry Code Sheet 
completed in September 2002 wherein the Veteran reported his 
last period of Persian Gulf service was from August 1990 to 
April 1991.  He listed various symptoms, to include insomnia.  
The examination was not completed and the examiner noted that 
the Veteran lost interest in completing the registry 
examination.  

In a September 2003 statement, the Veteran reported various 
symptoms, including insomnia after he got back from the 
Persian Gulf.  Buddy statement from M.M. also dated in 
September 2003 indicates that he has known the Veteran for 14 
years and served with him in the Persian Gulf.  He noted that 
prior to Persian Gulf service, the Veteran was healthy.  
Immediately following their return, the Veteran began having 
various problems.  

The Veteran underwent multiple VA examinations in November 
2003.  On psychiatric examination, he reported that he takes 
one hour to fall asleep because he thinks of everything that 
goes on his life.  He usually wakes up every hour and takes a 
few minutes to get back to sleep.  On mental status 
examination, some sleep impairment was noted.  Energy was 
described as usually good but sometimes he feels drained and 
sometimes has difficulty getting to sleep.  Diagnoses 
included intermittent explosive disorder and personality 
disorder, narcissistic.  On Gulf War examination, the 
examiner noted psychiatric problems including insomnia.  In 
summarizing the disabilities and whether they were associated 
with a known diagnosis, the examiner indicated that for all 
psychiatric complaints, please see psychiatric examination.  
On general medical examination, the Veteran did not report 
complaints of insomnia or fatigue.
 
VAMC records do not show treatment for or a diagnosis of 
disability manifested by insomnia or fatigue.  The Veteran 
underwent a VA psychiatric assessment in December 2004.  
Complaints of insomnia and fatigue were not noted.  Axis I 
diagnoses were cyclothymic disorder; rule out bipolar 
disorder; and adjustment disorder.  Axis II diagnosis was 
personality disorders/traits, not otherwise specified.  

In a December 2004 statement from the Veteran's mother, she 
indicated that he cannot sleep more than two hours after 
working for an 8 hour shift.  

The Veteran most recently underwent a VA examination in July 
2008.  The examiner noted that the Veteran has complained of 
various symptoms over the years, including insomnia and 
fatigue.  The Veteran reported that he is not currently 
involved in mental health treatment.  He was not currently 
working.  He reported that when the kids get up he gives them 
breakfast, but he does not take care of the kids.  On 
examination, he reported that he used to be motivated but now 
feels useless.  He has irregular sleep habits.  He reported 
that he does not have any energy and does not feel like doing 
a thing.  The examiner noted that the Veteran confused low 
energy with apathy and the Veteran's reports of being 
energetic were not consistent with his history.  The Veteran 
did not have any complaints of fatigue or insomnia on 
examination and described getting to bed late and watching TV 
or DVDs until he turned off the lights.  The examiner opined 
that the fatigue and insomnia complained about in the past 
was not due to any Axis I major psychiatric disorder and from 
a psychiatric point of view, it was not likely that the 
fatigue and insomnia were related to the Veteran's years of 
active service.  The Veteran did not exhibit any signs or 
symptoms of an undiagnosed Axis I illness, and no Axis I 
diagnosis was provided.  However, the examiner did not an 
Axis II diagnosis of personality disorder, not otherwise 
specified, with borderline and immature traits.  It appears 
from the discussion provided by the examiner as to the 
personality disorder that the examiner believed the Veteran's 
complaints to be attributable to that disorder.

As noted, the VA examiner was unable to attribute the 
Veteran's complaints of fatigue and insomnia to an Axis I 
diagnosis.  However, even assuming that the Veteran's signs 
or symptoms (fatigue and insomnia) are not related to a 
diagnosed illness, but are instead manifestations of 
undiagnosed illness, a grant of service connection on that 
basis also requires that they became manifest either during 
active service in Southwest Asia or manifest to a compensable 
degree not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a) (2008).  

There is no evidence of these complaints during active 
military service.  In determining whether the complaints have 
currently manifested to a compensable degree since that time, 
the Board notes that the rating schedule does not include a 
specific code for fatigue and insomnia.  On review, the Board 
finds that these complaints are most appropriately evaluated 
as analogous to chronic fatigue syndrome under Diagnostic 
Code 6354.  In making this determination, the Board observes 
that chronic fatigue syndrome encompasses various symptoms 
including fatigue and sleep disturbance.  See 38 C.F.R. 
§ 4.88a (2008).  Pursuant to the rating schedule, a 10 
percent evaluation is warranted for chronic fatigue syndrome 
when there is debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms, which wax and 
wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4,88b, 
Diagnostic Code 6354 (2008).  Note to this provision 
indicates that for the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  Id.  

The Veteran is competent to report complaints of insomnia and 
fatigue since service in the Persian Gulf War.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Veteran asserts significant disability 
related to these complaints; however, the record does not 
show that he receives treatment for insomnia or fatigue or 
that such symptoms interfere with his ability to function.  
Objective evidence simply does not support a finding that the 
Veteran has debilitating fatigue, cognitive impairments, or 
other signs and symptoms that result in any periods of 
incapacitation as defined by regulation.  

Thus, the Board concludes that the greater weight of evidence 
of record is against finding that the Veteran has fatigue and 
insomnia resulting from undiagnosed illness that was incurred 
during service or currently manifested to a compensable 
degree.

Regarding whether service connection on a direct basis is 
warranted, the Board notes that service records do not show 
any evidence of chronic disability manifested by insomnia or 
fatigue and evidence of record does not show currently 
diagnosed disability manifested by same that is related to 
active military service or events therein.  The Board 
acknowledges the Veteran's contentions that he has fatigue 
and insomnia related to military service or events therein, 
to include undiagnosed illness.  The Veteran, however, is not 
competent to render a medical etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for fatigue and insomnia, to include as 
due to an undiagnosed illness, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


